OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW

PER CURIAM.
A jury found Appellant guilty of aggravated sexual assault and the trial court assessed punishment at confinement for forty years. The Court of Appeals affirmed the conviction. Tompkins v. State, 869 S.W.2d 637 (Tex.App.—Eastland 1994). We granted Appellant’s petition for discretionary review in which he alleged the trial court erred in denying his motion for new trial.
After further review of the petition for discretionary review and the opinion of the Court of Appeals, we have determined that Appellant’s petition was improvidently granted. Just as in cases where we refuse to grant a petition for discretionary review, this Court’s decision that such a petition was improvidently granted should not be construed as approval by this Court of the language or reasoning used by the Court of Appeals in reaching its decision, or even its holding on a given contention.
Appellant’s petition for discretionary review is dismissed.
CLINTON and MILLER, JJ., dissent.